DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 are rejected under 35 U.S.C. 103 as obvious over Brusatore (US 2007/0251145) in view of Suntych (US 2014/0250778).
In re. claim 7, Brusatore teaches a horticultural apparatus comprising: a rotating drum (fig. 11) having at least one ring (75) (fig. 11), a drive system to rotatably drive said ring (para [0060]); a light source (24) within said drum (fig. 15); a plurality of medium retaining members (arcuate ribs (210)) extending transversely of said ring (fig. 11); each medium retaining member having a plurality of plants growing therein (in apertures (212)) (para [0061]) (fig. 12); a detecting device mounted proximate to said plants for detecting a water level for each of said plants (wireless sensors within each rib interior to regulate nutrients) (para [0052]); and a feeder (216) mounted to deliver a desired 
Brusatore fails to disclose detecting a property of each of said plants and delivering a desired amount of a substance to each individual plant in accordance with a value detected by said detecting device.
Suntych teaches detecting a property of each of said plants (sensors associated with each plant) (para [0083]) and delivering a desired amount of a substance to each individual plant in accordance with a value detected by said detecting device (para [0086]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Brusatore to incorporate the teachings of Suntych to detect a property of each of said plants and deliver a desired amount of a substance to each individual plant, since Brusatore states different crops can be grown in the same array, and doing so would accommodate different nutrient requirements of differing crops.
In re. claim 8, Brusatore as modified by Suntych (see Brusatore) teach the horticultural apparatus of Claim 7 wherein said detecting device comprises a moisture detector (i.e. senses water and nutrient levels) (para [0083]). 
In re. claim 9, Brusatore as modified by Suntych (see Suntych) teach the horticultural apparatus of Claim 7 wherein said detecting device comprises a camera to detect the health of vegetation growing from said medium retaining members (sensor may include camera) (para [0083]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Brusatore to include the teachings of Suntych to utilize a camera, since Brusatore refers to a general wireless sensor, and doing so would provide additional visual data for detecting other features of the medium without providing additional sensors.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
Applicant argues In this regard, Suntych is solely directed towards a method of measuring the light requirement of a plant and adjusting the light accordingly. There is absolutely no teaching of the nutrient level and/or other factors.
As referenced in the previous rejection, paragraph [0086] of Suntych states 
“In additional embodiments, the system of the present disclosure may also include a watering system, fertilizing system and/or a fertigation system (not shown in FIG. 7) in communication and under the control of the MLC 102 or a separate logic controller. Based on information from the sensors 602, 604, 606 and 608 associated with each plant or organism, the MLC 102 is able to communicate with an irrigation system, nutrient system, nutrient source or fertigation system in order stop and start an irrigation, fertilizing or fertigation event to a plant or an organism...”  

It is unclear how this portion of Suntych is “absolutely no teaching of the nutrient level and/or other factors”, as stated by the applicant.  
In response to applicant's argument that Suntych is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Suntych is both in the field of applicant’s endeavor (plant husbandry) and reasonably pertinent to the particular problem with which the applicant was concerned (providing sufficient nutrients to the plants).  Therefore, the argument is considered non-persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647